369 Pa. 348 (1952)
Gross, Appellant,
v.
Clapper.
Supreme Court of Pennsylvania.
Argued November 15, 1951.
January 16, 1952.
Before DREW, C.J., STERN, STEARNE, BELL, LADNER and CHIDSEY, JJ.
Archibald M. Matthews, for appellant.
Joseph N. Cascio, with him Fike & Cascio, Paul E. C. Fike, Clarence L. Shaver and Shaver & Heckman, for appellees.
*349 OPINION PER CURIAM, January 16, 1952:
On this appeal from a judgment entered on a verdict for defendants, plaintiff has contended that certain instructions contained in the charge of the learned trial judge were erroneous and that the lower court should not have refused her motion for a new trial. However, plaintiff failed to make any objections to the charge and did not take any exceptions thereto, either specific or general. We cannot therefore review any of the alleged errors raised by plaintiff and must sustain the judgment of the court below: Senita v. Marcy, 324 Pa. 199, 188 A. 153.
Judgment affirmed.